United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4074
                                   ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the Eastern
                                          *   District of Arkansas.
Derrick Lamont Riddle,                    *
                                          *
             Appellant.                   *

                                   ___________

                             Submitted: June 15, 1999

                                  Filed: September 23, 1999
                                   ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and PANNER,1
      District Judge.
                           ___________


BEAM, Circuit Judge.

      Derrick Lamont Riddle appeals his conviction, after a jury trial, on two counts
of drug trafficking in violation of 21 U.S.C. § 841. He asserts that he was denied due
process and a fair trial as a result of the cumulative effect of several trial errors.


      1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
Specifically, Riddle asserts that the district court2 erred in limiting his cross-
examination of the government's key witness and in prohibiting him from presenting
several witnesses who could testify on the key witness's reputation for truthfulness. We
affirm.

I.    BACKGROUND

       The government's case against Riddle was premised on two controlled buys of
crack cocaine by an undercover Arkansas State Police Investigator, Willie Robinson.
Robinson was the government's only witness. Understandably, Riddle's defense
strategy was to attack Robinson's credibility.

       To that end, Riddle filed a motion for production of exculpatory evidence in
police files, including information regarding "prosecutions [that had been] dismissed
because of the perceived unreliability or mistakes of Investigator Robinson" as well as
Robinson's complete personnel file. Riddle also moved to sequester Robinson, who
had been designated as the government's representative during the trial, from the
courtroom except when testifying. The government filed a motion in limine to prevent
Riddle from calling Robinson's former girlfriend, Carmen McMahan, to testify as to
Robinson's truthfulness.

       The district court granted in part, and denied in part, the motions. First, the
district court found Robinson's personnel file to be inadmissible extrinsic evidence that
related to the impeachment of a witness under Rule 608 of the Federal Rules of
Evidence. It nevertheless ordered the government to advise Riddle in writing of any
cases that had been dismissed due to Robinson's mistakes or unreliability as well as to
advise Riddle of all disciplinary actions against Robinson that involved dishonesty,


      2
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.

                                          -2-
mishandling of funds or any other matter reflecting on truthfulness or trustworthiness.
The court also denied Riddle's motion to sequester Robinson. Finally, it denied the
government's motion to exclude Carmen McMahan but noted that while it would
"permit defendant to elicit testimony from a few competent witnesses regarding
Robinson's reputation or character for truthfulness or untruthfulness," it would not
allow "a parade of witnesses for this purpose."

      The case proceeded to trial and Riddle was allowed to cross-examine Robinson
concerning several disciplinary actions and mistakes. Riddle also presented several
witnesses who testified that Robinson had a reputation as a dishonest person who
abused his position as a police officer. Carmen McMahan testified that Robinson
forged her father's name on a car title, stole evidence and "buy money," and lost large
sums of money gambling. The jury returned a verdict of guilty on both counts.

II.   DISCUSSION

       We review a trial court's discovery orders very narrowly and uphold the district
court's discovery orders unless there was a "gross abuse of discretion resulting in
fundamental unfairness in the trial of the case." Wilson v. Beloit Corp., 921 F.2d 765,
768-69 (8th Cir. 1990). The government was ordered to, and did, disclose information
to Riddle that related to Robinson's veracity. There has been no assertion or showing
that the government did not respond in good faith to the district court's order. Riddle
was permitted to, and did, question Robinson on cross-examination about the incidents
that the government had disclosed. We have reviewed the record and we find no abuse
of discretion in the district court's handling of the pretrial motions.

       A motion to sequester witnesses is similarly reviewed under an abuse of
discretion standard "and should not normally be disturbed on appeal." United States
v. Sykes, 977 F.2d 1242, 1245 (8th Cir. 1992). Federal Rule of Evidence 615 provides
that witnesses may be excluded from hearing the testimony of other witnesses. See id.

                                           -3-
Corporate officers or employees designated as representatives are exceptions to this
rule. See id; Fed. R. Evid. 615(2). The exception has been interpreted to allow
government case agents to sit at counsel table throughout the trial. See Sykes, 977 F.2d
at 1245. In any event, in order to show an abuse of discretion, Riddle would have to
show that he was prejudiced by Robinson's presence in the courtroom. See id. Riddle
argues that Robinson was able to anticipate Riddle's defense and tailor his testimony
accordingly because he had not been ordered from the courtroom. Riddle had already
telegraphed that Robinson's credibility would be a crucial element in the defense when
he moved for the production of documents dealing with Robinson's reputation for
veracity. We agree with the district court that Riddle has shown no compelling
circumstance that would require Robinson's sequestration. We find no abuse of
discretion.

        Next, Riddle contends that the district court improperly barred cross-examination
of Robinson on issues relating to trustworthiness and refused to allow Riddle to present
evidence on the issue. Federal Rule of Evidence 608(b) gives the court wide discretion
to allow questioning during cross-examination on specific bad acts if those acts concern
the witness's credibility. See United States v. LeCompte, 108 F.3d 948, 951 (8th Cir.
1997). However, Rule 608(b) forbids the use of extrinsic evidence to prove that the
specific bad acts occurred. See id.; Fed R. Evid. 608(b). This is to avoid holding mini-
trials on peripheral or irrelevant matters. See LeCompte, 108 F.3d at 951. We have
reviewed the record and find that the district court gave Riddle wide latitude to pursue
the issue of Officer Robinson's credibility. Numerous specific incidents relating to
Robinson's alleged dishonesty that had previously been ruled inadmissible by the
district court were in fact allowed into evidence as a result of the opposing side
"opening the door" to the questioning. We find that Riddle was allowed to adequately
present his defense.

      Riddle asserts several other errors and contends that the cumulative effect of
these errors rendered his trial unfair. We may reverse where the case as a whole

                                          -4-
presents an image of unfairness that has resulted in the deprivation of a defendant's
constitutional rights, even though none of the claimed errors is itself sufficient to
require reversal. See United States v. Steffen, 641 F.2d 591, 598 (8th Cir. 1981). We
have reviewed the record and find that this is not such a case. We have considered
Riddle's remaining arguments and find them lacking in merit.

III.   CONCLUSION

       For the reasons set forth, the judgment of the district court is affirmed.

       A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-